                 Case 2:21-cv-00005-BHS Document 5 Filed 04/12/21 Page 1 of 2




 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 6
     RAYMOND ALAN SNYDER,                              CASE NO. C21-00005 BHS
 7
                              Petitioner,              ORDER ADOPTING REPORT
 8          v.                                         AND RECOMMENDATION

 9   JEFFREY UTTECHT,

10                            Respondent.

11

12          This matter comes before the Court on the Report and Recommendation (“R&R”)

13   of the Honorable Michelle L. Peterson, United States Magistrate Judge. Dkt. 4. The Court

14   having considered the R&R and the remaining record, and no objections having been

15   filed, does hereby find and order as follows:

16          (1)     The R&R is ADOPTED;

17          (2)     This action is DISMISSED without prejudice for failure to prosecute;

18          (3)     The Clerk is directed to send copies of this Order to Petitioner and to Judge

19                  Peterson; and

20   \

21   \

22   \

23
     ORDER - 1
24
                 Case 2:21-cv-00005-BHS Document 5 Filed 04/12/21 Page 2 of 2




 1         (4)      This case is closed.

 2         Dated this 12th day of April, 2021.

 3

 4

 5
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER - 2
24
